DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 3244 in Figure 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 7 is objected to because of the following informalities:  the limitations of “a first guiding piece” and “a second guiding piece” should be replaced with --the first guiding piece-- and --the second guiding piece-- as the structures were previously recited in parent claim 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, it is noted that limitation of “a home furnishing small household electrical appliance” is not explicitly recited by the claim as the claim recites that the charging structure be “suitable for” such an appliance.  It is further noted that the limitations of “a chassis” and “a circuit” are recited as being part of the appliance, and the structures are also viewed to not be explicitly recited by the claim.  Thus, it is unclear how to interpret the limitations of the body of the claim with regards to the above non-explicit structures.  For the purpose of examination, the limitations regarding structure, such “a contact thimble,” will be given weight but the arrangement of such structures with regard to the chassis will not be given weight.
Claim 5 recites the limitation "the side surface" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  It is further unclear if the limitation is referring to a side surface of the connection hole or the second blind hole.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 10,433,672; hereinafter “Alexander”).
In regard the claim 1, Alexander discloses a charging structure which comprises a contact thimble (contact pins 53A,53B) arranged on an electrical connection component comprising a connector (power base 50) and a wire (power cord, as depicted in Figure 6 and necessarily required in order to receive power) connected to the contact thimble and for accessing a power source.  The electrical connection component is capable of being connected to an appliance (drinkware container system 100C) which includes electrical contacts 33 which are connected to a circuit of the appliance.  Alexander teaches that the appliance and the connector can each include magnetic members to attract each other to abut the connector with the contact thimble (see col. 7, lines 9-11).  It is viewed that the limitation regarding “a horizontal projection of the chassis” does not further limit the claim as the chassis has not been positively recited as explained above.  See Figures 6, 7A and 7C and col. 11, lines 3-59.
Alexander does not disclose wherein the contact thimble is arranged on the appliance, but rather that the thimble is on the connector.  However, the mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).  Therefore, it would have been within the ambit of one of ordinary skill in the art to have switched the locations of the contact pins and electrical contacts of Alexander without creating any new or unexpected results as the structures serve the same function of establishing an electrical connection.
In regard to claims 2 and 3, the limitations of the claim regard further limiting the structure of the chassis.  As noted above, the chassis has not been positively recited and the claimed limitations do not further limit the patentability of the claimed invention.  Nonetheless, if the chassis were to be positively recited, the claimed limitations merely regard an aesthetic design of the charging structure.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have shaped the recited components in the claimed manner, without any new or unexpected results, as the structure regards an obvious engineering design.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
In regard to claim 4, Alexander discloses wherein the contact thimble comprises a first thimble (contact pin 53A) and a second thimble (contact pin 53A) and the electrical contacts comprise a first guiding piece (electrical contact ring 33A) and a second guiding piece (electrical contact ring 33B).  The first guiding piece is arranged such that it surrounds the second guiding piece and the wire necessarily comprises two cores for delivering electrical power to their respective connections.  See Figures 7A and 7C and col. 11, lines 50-59.
In regard to claims 5-7, Alexander is silent in regard to the internal structure and components forming the outer housing of the connector (power base 50).  However, it is viewed that the claimed structures of a kit (i.e. a top frame) having a first and second through hole and a first and second fixing groove and a bottom frame having a first and second blind hole and a connection hole do not result in any new or unexpected results as equivalent structures would be required for accommodating the electrical contact rings, and their respective electrical connections, and the magnetic component in the above modified embodiment of Alexander.  Alexander is additionally silent to wherein the housing components of the power base are snap-fitted but such structural connections are well-known in the art and a functionally equivalent means of connection is necessarily used in order to connect required multiple housing pieces of the power base.  Thus, the structural limitations of claims 5-7 merely amount to obvious engineering design. It would have been within the ambit of one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the power base of Alexander with the recited structures without creating any new or unexpected results as functionally equivalent structures for holding the electrical and magnetic components would be necessarily present in the power base of Alexander. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
In regard to claim 8, Alexander is silent in regard to the connector being made from a rubber material.  The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  Thus, it would have been within the ambit of one of ordinary skill in the art to have formed the housing of the power base of Alexander from a rubber material as rubber is extremely well known to be an electrically-insulative material which is appropriate for forming housing components of electrical devices.
In regard to claim 9, Alexander discloses wherein the connector (power base 50) is of a cylindrical shape extending upwards and downwards.  See Figures 6 and 7C.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander in view of Konya et al. (US 2019/0282720; hereinafter “Konya”).
In regard to claim 10, Alexander is silent in regard to an aroma diffuser.
Konya discloses an aroma diffuser which is portable which can include a USB terminal or the like for charging a rechargeable battery therein.  See [0047].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the above charging structure of Alexander for the electrical connection in the apparatus of Konya for the purpose of allowing for recharging of the batteries without the use of an electrical plug connection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774